Per Curiam:

We have examined the affidavits upon which the original arrest took place, and the affidavit upon which the Stilwell warrant was granted, and hud that they are substantially the same. The additional ground of arrest is specified in the affidavit upon which the Stilwell warrant proceeded, which relates to an unjust refusal to apply property in satisfaction of the judgment. As to this we can only say that there was no proof furnished to support the charge, and the mere statement of an unjust refusal has always been deemed insufficient without proof of a specific demand and refusal; and more particularly should this- be the case where the charge has been upon information and belief.
We are fully satisfied with the opinion of LawreNCe, J., and adopt it as the opinion of the court.
Present — Davis, P, J., Brady and Barrett, JJ.
Order and proceedings affirmed, with costs, on the opinion of Lawrence, J.